

114 HR 5913 IH: Diesel Emissions Reduction Act of 2016
U.S. House of Representatives
2016-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5913IN THE HOUSE OF REPRESENTATIVESJuly 18, 2016Mrs. Ellmers of North Carolina (for herself, Ms. Matsui, Mr. Reed, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reauthorize the diesel emissions reduction program.
	
 1.Short titleThis Act may be cited as the Diesel Emissions Reduction Act of 2016. 2.Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking 2016 and inserting 2021.
		